DETAILED ACTION
This action is responsive to Applicant’s request for continued examination, filed 12/21/2020, and the remarks/amendments filed 11/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19-Nov-2021 has been entered.
 
Claim Summary
Claims 1, 3, and 6-10 are pending
Claims 2, 4-5, and 11 are cancelled.
Claims 1, 3, and 10 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US Patent 4,715,921) in view of Shan (US Patent No. 6,913,652), Mochizuki (JPH10229111A, using the attached machine translation), Fujiyama (US Patent 4,539,934), and Yatomi (US Patent Pub. 2009/0214399).
The Examiner notes Mochizuki is Applicant-admitted prior art listed on the Information Disclosure Statement filed 16-Nov-2017.
Regarding claim 1, Maher teaches a processing system (C3, L49 and Fig. 1, system #10), comprising:
at least one processing unit (C3, L53-54 and Fig. 1, collection of chambers #12), 
wherein the at least one processing unit includes a plurality of processing chambers (C3, L53-54 and Fig. 1, collection of chambers #12) configured to process a processing target object (C3, L53: processing wafers) using a supplied processing gas (C4, L11-12: injecting reactants and other process gases), and a utility module (C4, L9- 18 and Fig. 1, process gas injection system with vacuum system #26) configured to control a flow rate of the processing gas supplied to each of the plurality of processing chambers (C4, L11-12: “controllably injecting preselected reactants and other process gases”), 
wherein the utility module further includes an exhaust controller (C4, L13 and Fig. 1, vacuum system #26) configured to control an exhaust amount of a gas exhausted from each of the plurality of processing chambers included in the processing unit (C4, L15-16: maintain the entire assembly, including reactors #12, at a controlled vacuum condition).

Maher does not teach wherein the utility module (particularly, the process gas injection system) includes a flow rate controller, wherein the plurality of processing chambers are disposed to be connected to each other in a vertical direction, wherein each processing chamber comprises a first surface at a first side, wherein the first 
However, Shan teaches wherein a utility module includes a flow rate controller (Shan – C6 and Fig. 3, gas flow controller #102), wherein the plurality of processing chambers are disposed to be connected to each other in a vertical direction (Shan – Fig. 1, chambers A1 and A2 are stacked in the vertical direction and connected by a vertical sidewall section), wherein each processing chamber comprises a first surface at a first side (see annotated Shan Fig. 3 below), wherein the first surface of each processing chamber is connected to a first pipe (see annotated Shan Fig. 3 below) through which the processing gas flows to be distributed from the flow rate controller to each of the plurality of processing chambers (Shan – C6, L30-44 and Fig. 3, process gas from supply #55 to A1 and A2 through flow controller #102), and the first surface is connected to a second pipe through which the gas exhausted from each of the plurality of processing chambers flows (see annotated Shan Fig. 3 below, the structures of A1 and A2 are rigidly coupled to the second pipe, thus all depicted elements are “connected to” each other, either directly or indirectly).

    PNG
    media_image1.png
    540
    746
    media_image1.png
    Greyscale

Maher and Shan both teach multi-chamber chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the utility module as taught by Maher to include a flow rate controller as taught by Shan in order to regulate flow rates of the process gas to a plurality of processing chambers to ensure uniform processing results (Shan – C1, L63-67).
Further, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the at least one processing unit as taught by Maher to include a plurality of vertically stacked processing chambers with process gas and exhaust configurations as taught by Shan in order to maintain a small footprint of the overall wafer processing system while increasing the amount of processing chambers (Shan – C5, L29-35) and throughput of the system (Shan - C9, L39-44).2/12Appl. No. 15/574,514Docket No. TEL-17039US/215463In Reply to Final Office Action of August 26, 2020

Modified Maher does not teach wherein the utility module is disposed between two processing chambers adjacent in the vertical direction.

Modified Maher and Mochizuki both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the location of the utility module as taught by modified Maher to be positioned between two vertically adjacent processing chambers in order to create a structure with a compact occupation area (floor space), increased utilization efficiency, and easy access to components for maintenance (Mochizuki – Pg. 2, Paragraph [0003]).

	Modified Maher does not teach wherein lengths of the first pipe from the flow rate controller to each of the plurality of processing chambers are the same among the plurality of processing chambers within the processing unit.
However, Yatomi teaches wherein the lengths of the first pipe (Yatomi - [0059] and Fig. 3, supply pipes #309-#311) from the flow rate controller (Yatomi - [0059] and Fig. 3, mass flow controllers #304-306) to each of the plurality of processing chambers (Yatomi - Fig. 3, #301-303) are the same among the plurality of processing chambers within the processing unit (Yatomi - [0059]).
Modified Maher and Yatomi both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lengths of the 

	Modified Maher does not teach wherein lengths of the second pipe from each of the plurality of processing chambers to the exhaust controller are the same among the plurality of processing chambers within the processing unit.
However, Fujiyama teaches wherein lengths of the second pipe (Fujiyama - Col. 2, Lines 38-39 and Fig. 3, exhaust pipes #36) from each of the plurality of processing chambers (Fujiyama - Col. 2, Line 39 and Fig. 3, reactor #31) to the exhaust controller (Fujiyama - Col. 2, Lines 39 and 44-46; Fig. 3, exhaust distributor #39, vacuum pump #35, common exhaust #40) are the same (Fujiyama - Col. 2, Lines 42-44: lengths of exhaust pipes are identical) among the plurality of processing chambers (Fujiyama - Fig. 3, reactors #31) within the processing unit (Fujiyama - Fig. 3, entirety).
Modified Maher and Fujiyama both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lengths of the second pipes as taught by modified Maher to be equal, as taught by Fujiyama, in order to maintain equal exhaust resistance among all chambers (Fujiyama - Col. 2, Lines 42-44) while not overcomplicating the overall system design (Fujiyama - Col. 1, Lines 54-57) or operation (Fujiyama - Col. 1, Lines 60-64).

Regarding claim 10, Maher does not teach wherein a number of the plurality of processing chambers included in each processing unit is an even number of two or more, nor wherein the utility module is disposed such that the number of processing chambers above and below the utility module are the same.
However, Shan teaches wherein a number of the plurality of processing chambers included in each processing unit is an even number of two or more (Shan – C1, L53 and Fig. 3, system includes two or more processing chambers A1 and A2).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the at least one processing unit as taught by Maher to include a plurality of vertically stacked processing chambers as taught by Shan in order to maintain a small footprint of the overall wafer processing system while increasing the amount of processing chambers (Shan – C5, L29-35) and throughput of the system (Shan - C9, L39-44).
Additionally, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04(VI)(B).

Modified Maher does not explicitly teach wherein the utility module is disposed such that the number of processing chambers above and below the utility module are the same.
While Yatomi does not explicitly teach that the number of processing chambers above and below must be the same, Yatomi does teach that mass flow control units that supply process gas to a plurality of processing chambers is advantageously positioned 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to arrange the utility module as taught by modified Maher in a central location with an equal number of processing chambers above and below the utility module, since Yatomi teaches such an arrangement suppresses variations in process chamber conditions and allows flow control to occur more quickly (faster response time), which improves throughput (Yatomi – [0059]). Particularly, it would be obvious to use a known technique (the centralized positioning of a mass flow controlling device relative to a plurality of processing chambers, as taught by Yatomi) to improve similar devices (the plurality of processing chambers, unified mass flow controlling structure, and utility module design, as taught by modified Maher) in the same way (reposition the existing structure as taught by modified Maher) to obtain a predictable result (to suppress variations in chamber conditions, increase response time, and improve throughput for a multi-chamber processing system, as taught by Yatomi).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US Patent 4,715,921), Shan (US Patent No. 6,913,652), Mochizuki (JPH10229111A, using the attached machine translation), Fujiyama (US Patent 4,539,934), and Yatomi (US Patent Pub. 2009/0214399), as applied to claims 1 and 10 above, and further in view of Yamagishi (US Patent No. 6,630,053).
The limitations of claims 1 and 10 are set forth above.
Regarding claim 3, modified Maher does not teach that each processing chamber has a load lock module disposed adjacent to each of the processing chambers, for the processing chamber, nor that a width of the load lock module at a location adjacent to the processing chamber is narrower than a width of the processing chamber at a location adjacent to the load lock module, nor that the first pipe is disposed in a gap formed by a side surface of the load lock module and a side surface of the processing chamber.
However, Yamagishi teaches wherein each processing chamber has a load lock module disposed adjacent to each of the processing chambers (Yamagishi – Fig. 4, reactor unit comprises one processing chamber per load-lock chamber), for the processing chamber (1:1 ratio of load locks to processing chambers), and that a width of the load lock module at a location adjacent to the processing chamber is narrower than a width of the processing chamber at a location adjacent to the load lock module (see annotated Yamagishi Fig. 4 below, widths shown by arrow, wherein the width of the load lock appears more narrow than the width of the processing chamber),

    PNG
    media_image2.png
    698
    488
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    598
    508
    media_image3.png
    Greyscale


Maher and Yamagishi both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to modify the chambers as taught by modified Maher to be configured like the load lock/chamber combination design and gas passage locations as taught by Yamagishi in order to reduce the apparatus foot/faceprint size, decrease cost, decrease the amount of purge/process gas required per operation, prevent leaks via substrate holder, and improve process efficiency/productivity (see Yamagishi Col. 1-2, Description of the Related Art, Paragraphs 4-7, entirety). 

Regarding claim 6, modified Maher does not teach wherein each processing chamber has a load lock module disposed adjacent to each of the processing chambers, for the processing chamber, nor that a width of the load lock at a location adjacent to the processing chamber is narrower than a width of the processing chamber at a location adjacent to the load lock module, nor wherein the second pipe is disposed in a gap formed by a side surface of the load lock module and a side surface of the processing chamber.
However, Yamagishi teaches wherein each processing chamber has a load lock module disposed adjacent to each of the processing chambers (Yamagishi – Fig. 4, reactor unit comprises one processing chamber per load-lock chamber), for the processing chamber (1:1 ratio of load locks to processing chambers), and that a width of the load lock module at a location adjacent to the processing chamber is narrower than a width of the processing chamber at a location adjacent to the load lock module (see annotated Yamagishi Fig. 4 below, widths shown by arrow, wherein the width of the load lock appears more narrow than the width of the processing chamber),

    PNG
    media_image2.png
    698
    488
    media_image2.png
    Greyscale



    PNG
    media_image4.png
    643
    551
    media_image4.png
    Greyscale


Maher and Yamagishi both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to modify the chambers as taught by modified Maher to be configured like the load lock/chamber combination design and gas passage locations as taught by Yamagishi in order to reduce the apparatus foot/faceprint size, decrease cost, decrease the amount of purge/process gas required per operation, prevent leaks via substrate holder, and improve process efficiency/productivity (see Yamagishi Col. 1-2, Description of the Related Art, Paragraphs 4-7, entirety). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US Patent 4,715,921), Shan (US Patent No. 6,913,652), Mochizuki (JPH10229111A, using the attached machine translation), Fujiyama (US Patent 4,539,934), and Yatomi (US Patent Pub. 2009/0214399), as applied to claims 1 and 10 above, and further in view of Yuda (JP2000223425A, using the attached machine translation) and Verhaverbeke (US Patent 7,159,599).
The limitations of claims 1 and 10 are set forth above.
The Examiner notes Yuda is Applicant-admitted prior art listed on the IDS filed 16-Nov-2017.
Regarding claim 7, modified Maher does not teach wherein the utility module further includes a remote plasma generator that generates plasma, and supplies radicals in the generated plasma to each of the plurality of processing chambers included in the processing unit. (The Examiner notes, however, that Maher does teach wherein each chamber is provided with upper/lower electrodes for generating plasma – see C2, L3-7 and Fig. 9).
However, Yuda teaches a remote plasma generator (Yuda – [0027] and Fig. 3, reaction gas generator #22) that generates plasma, and supplies radicals in the generated plasma to each of the plurality of processing chambers included in the processing unit (Yuda – Fig. 3, remote generator #22 supplies gas to chambers #16).
Modified Maher and Yuda both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to substitute the remote plasma generator, as taught by Yuda, for the individual internal electrodes, as taught by 

Modified Maher does not explicitly teach wherein the remote plasma generator of Yuda can be formed as part of the utility module.
However, Mochizuki teaches wherein a utility module (Mochizuki - Fig. 4, module #28) is disposed between two processing chambers adjacent in the vertical direction (Mochizuki – Fig. 4, #28 disposed between two processing chambers #26(a) and #26(c)), and comprises a matching unit of the high-frequency power source for plasma generation (Mochizuki – [0011]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the location of the remote plasma generator as taught by modified Maher (particularly, Yuda) to be positioned within the same utility module in order to create a structure with a compact occupation area (floor space), increased utilization efficiency, and easy access to components for maintenance (Mochizuki – Pg. 2, Paragraph [0003]).

Regarding claim 8, modified Maher (with Shan, Mochizuki, Fujiyama, and Yatomi) does not teach wherein each processing unit includes a third pipe through which the radicals generated by the remote plasma generator flow to be distributed to each of the plurality of processing chambers, nor wherein the lengths of the third pipe from each of the plurality of processing chambers to the remote plasma generator are the same among the plurality of processing chambers within the processing unit.

It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to substitute the remote plasma generator, as taught by Yuda, for the individual internal electrodes, as taught by modified Maher, in order to protect internal chamber components from a “plasma attack” that is typical of conventional systems (Verhaverbeke - Col. 36, Lines 6-14), and to set the lengths of the distribution pipes equal to each chamber in order to uniformize the film quality of the deposited film on the substrates in each chamber (Yuda – [0053]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maher (US Patent 4,715,921), Shan (US Patent No. 6,913,652), Mochizuki (JPH10229111A, using the attached machine translation), Fujiyama (US Patent 4,539,934), Yatomi (US Patent Pub. 2009/0214399), Yuda (JP2000223425A, using the attached machine translation) and Verhaverbeke (US Patent 7,159,599), as applied to claims 7-8 above, and further in view of Yamagishi (US Patent No. 6,630,053).
The limitations of claim 7-8 are set forth above.
Regarding claim 9, modified Maher does not teach wherein each processing unit  includes a load lock module disposed adjacent to each of the processing chambers, for the processing chamber, a width of the load lock module at a location adjacent to the processing chamber is narrower than a width of the processing chamber at a location adjacent to the load lock module, nor wherein the third pipe is disposed in a gap formed by a side surface of the load lock module and a side surface of the processing chamber.
However, Yamagishi teaches wherein each processing chamber has a load lock module disposed adjacent to each of the processing chambers (Yamagishi – Fig. 4, reactor unit comprises one processing chamber per load-lock chamber), for the processing chamber (1:1 ratio of load locks to processing chambers), and that a width of the load lock module at a location adjacent to the processing chamber is narrower than a width of the processing chamber at a location adjacent to the load lock module (see annotated Yamagishi Fig. 4 below, widths shown by arrow, wherein the width of the load lock appears more narrow than the width of the processing chamber),

    PNG
    media_image2.png
    698
    488
    media_image2.png
    Greyscale

and wherein the third pipe (see annotated Yamagishi Fig. 8 below, inlet to related plenum for showerhead #92) is disposed in a gap formed by a side surface of the load lock module and a side surface of the processing chamber (see annotated Fig. 8 below).

    PNG
    media_image5.png
    834
    590
    media_image5.png
    Greyscale

Maher and Yamagishi both teach CVD processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, as 

Response to Arguments
Applicant is thanked for their amendment to claim 10 to correct a minor informality. As such, the previous objection to claim 10 is withdrawn.

Applicant has cancelled a limitation of claim 1 that was previously identified as new matter. As such, the rejection of claim 1 (and claims dependent thereon) under 35 U.S.C. 112(a) is now moot and is thusly withdrawn.

Applicant argues (Remarks, pgs. 8-10) that the Shan reference does not teach the limitations of amended claim 1 regarding the first surface, first side, and connection scheme to the first and second pipe. Respectfully, the Examiner disagrees.
Principally, the Examiner notes the phrase “connected to”, used to describe the relationship of the first pipe to the first surface and the second pipe to the first surface, is an extremely broad limitation. The broadest reasonable interpretation of “connected to” includes physical, electrical, and magnetic connections of the direct AND indirect variety. As the processing chambers A1 and A2, the first pipe, and the second pipe as Shan are rigidly attached to form a contiguous structure, all elements of said structure can be reasonably interpreted as “connected to” each other.


    PNG
    media_image1.png
    540
    746
    media_image1.png
    Greyscale


The Examiner further notes that it is precisely this interpretation of the phrase “connected to” that saves claim 1 from a rejection under 35 U.S.C 112(a) as new matter. While the connections as described appear to be shown in Fig. 3 of the instant Application, they are shown schematically in a side view, which leaves a great deal of uncertainty in how the pipes #230 and #231 are actually connected to the wall(s) and/or surface(s) of the processing chambers #22-n. As such, the limitation is not currently regarded as new matter because as shown in Fig. 3, all elements are rigidly attached to form a contiguous structure and are thus “connected to” each other, even though the exact connection structure is ambiguously shown. 
The Examiner cautions that an amendment narrowing the scope of the claim to “directly physically coupled to” or similar language does not appear to have sufficient 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718